

BRT APARTMENTS CORP. 2020 INCENTIVE PLAN
(PROPOSAL 3)
Highlights of the Plan


Set forth below are some of the highlights of the Plan:


•Options, restricted stock, restricted stock units, dividend equivalent rights
and performance based awards may be granted;


•A non-management director may not be granted awards with respect to more than
10,000 shares in any year;


•Options may not be granted at an exercise price per share that is less than
100% of the fair market value per share on the date of the grant;


•Participants may not be granted more than 100,000 shares in any year pursuant
to each type of award other than with respect to stock options as to which no
more than 50,000 shares may be granted in each year;


•Without stockholder approval, we will not (i) reprice, replace or regrant, an
outstanding option either in connection with the cancellation of such option or
by amending an award agreement to lower the exercise price of such option, (ii)
cancel outstanding options in exchange for cash or other awards; and (iii)
repurchase outstanding unvested restricted stock or unvested RSUs in exchange
for cash.


General


The Board has approved, subject to stockholder approval, the adoption of the BRT
Apartment Corp. 2020 Incentive Plan. The Board believes that granting equity
based compensation is an important component of our compensation structure. The
purpose of the Plan is to motivate, retain and attract employees, officers and
directors of experience and ability and to further the financial success of our
company by aligning the interests of participants in the Plan, through the
ownership of shares of common stock, with the interests of our stockholders.


As of the close of business on the record date, an aggregate of 1,194,145 shares
of restricted stock and shares subject to RSUs (i.e., 744,145 shares of
restricted stock and 450,000 shares subject to RSUs) issued pursuant to all of
our equity incentive plans are outstanding. The outstanding restricted stock
vests annually in approximately equal amounts from 2020 through 2025 and,
subject to satisfaction of performance and market based conditions, the shares
subject to RSUs vest in 2021. See “Executive Compensation – Long-Term Equity and
Long-Term Equity Incentive Awards” and “Executive Compensation – Outstanding
Equity Awards at Fiscal Year End.” There are 140,605 shares available to be
awarded pursuant to our 2018 Incentive Plan, which we refer to as the 2018 Plan,
and we propose the adoption of the Plan pursuant to which up to 1,000,000 shares
may be awarded. If stockholders adopt the Plan, no further awards will be made
under the 2018 Plan. Generally, the awards granted each year have represented
approximately 1% of our outstanding shares at the time of grant. The closing
price of a share of our common stock on the New York Stock Exchange on May 15,
2020 was $8.91.


The following summary of major features of the Plan is qualified in its entirety
by reference to the actual text of the Plan, set forth as Annex A.


Shares Subject to the Plan


The total number of shares available for grant under the Plan will not exceed
1,000,000 shares. The Plan authorizes the discretionary grant of (i) incentive
stock options intended to qualify under Section 422 of the Internal Revenue Code
of 1986, as amended, which we refer to as the “Code”, (ii) non-qualified stock
options, (iii) restricted stock, (iv) restricted stock units, (v) dividend
equivalent rights and (vi) performance-based awards. The shares available for
issuance under the Plan will be authorized but unissued common shares. Shares
related to awards that are forfeited, cancelled, terminated or expire
unexercised will be available for grant under the Plan. Neither shares tendered
by a participant to pay the exercise price of an award, nor any shares withheld
by us for taxes, will be available for future grants under the Plan. In the
event of a stock dividend or stock split affecting our shares, the number of
shares issuable and issued under the Plan and the number of shares covered by
and the exercise price and other terms of outstanding awards will be adjusted to
reflect such event to prevent dilution or diminution of awards.



--------------------------------------------------------------------------------





Administration of the Plan


The Plan will be administered by our compensation committee which, to the extent
deemed necessary by the Board, will consist of two or more persons who satisfy
the requirements for a “non-employee director” under Rule 16(b) under the
Exchange Act. The compensation committee has authority to administer and
construe the Plan in accordance with its provisions, including the power to (a)
determine persons eligible for awards, (b) prescribe the terms and conditions of
awards granted under the Plan, (c) adopt rules for the administration,
interpretation and application of the Plan which are consistent with the Plan
and (d) establish, interpret, amend or revoke any such rules. A non-management
director may not be granted awards with respect to more than 10,000 shares in
any calendar year.


Options


Stock options entitle the holder to purchase a specified number of shares at a
specified exercise price subject to the terms and conditions of the option
grant. The purchase price per share for each stock option is determined by the
compensation committee, but must be at least 100% of the fair market value per
share on the date of grant. The aggregate fair market value of shares with
respect to which incentive stock options are exercisable for the first time by
an individual during any calendar year cannot exceed $100,000. To the extent
that the fair market value of shares with respect to which incentive stock
options become exercisable for the first time during any calendar year exceeds
$100,000, the portion in excess of $100,000 will be treated as a non-qualified
option. Options granted under the Plan may be exercisable for a term up to ten
years. If a participant owns more than 10% of the total voting power of all
classes of our shares at the time the participant is granted an incentive stock
option, the purchase price per share for such option cannot be less than 110% of
the fair market value per share on the date of grant and the term of such option
cannot exceed five years.


Restricted Stock and RSUs


Restricted stock are shares that may not be sold, transferred, gifted,
bequeathed, pledged, assigned or otherwise disposed of until the end of a
specified restriction period. Restricted stock units, or RSUs, represent the
right, upon satisfaction of specified conditions, to receive shares and are
subject to the same restrictions on transferability applicable to restricted
stock. RSUs and shares of restricted stock will be issued at the beginning of
the restriction period and the compensation committee shall set restrictions and
other conditions applicable to the vesting of such award, including restrictions
based on the achievement of specific performance goals, time based restrictions
or any other basis determined by the compensation committee.


Generally, recipients of restricted stock have the right to vote such shares and
to receive and retain cash dividends and other distributions, if any, paid
thereon, even if such restricted stock is later forfeited. Recipients of RSUs
are not entitled to dividends (except to the extent a dividend equivalent right
is granted in tandem with an RSU) or vote with respect to the underlying shares
until such units vest. Recipients of these awards will not be entitled to
delivery of the stock certificate (or its equivalent) representing the shares
until the applicable restrictions have been satisfied. The Plan provides that
except as otherwise determined by the compensation committee, RSUs and shares of
restricted stock for which the vesting and other applicable conditions have not
been met will be forfeited upon the death, disability or retirement of such
participant; it is anticipated that to the extent permitted by law, the
compensation committee will, as it has in the past, provide that (i) shares of
restricted stock vest upon such occurrence and (ii) with respect to RSUs,
subject to the satisfaction of the applicable market and/or performance
conditions, a pro-rata portion (based on the time elapsed between the grant and
the triggering event) of the RSUs will vest. See “Executive Compensation
–Components of Executive Compensation – Employment and Severance Agreements;
Post-Employment Benefits; Change of Control.”


Generally, restricted stock or RSUs that do not vest as provided in the
applicable award agreement will be forfeited and the recipient of such award
will not have any rights after such forfeiture with respect to such award other
than to retain dividends paid prior thereto.


Dividend Equivalent Rights


The Plan allows the compensation committee to grant dividend equivalents rights
in tandem with the grant of RSUs and performance based awards (other than
restricted stock and options). These rights entitle the holder to



--------------------------------------------------------------------------------



receive an amount of cash equal to the cash distributions that would have been
paid on shares underlying the award to which such right relates, as if such
shares were outstanding during the period beginning with the grant date (or if
otherwise determined by the compensation committee, the beginning of the
performance cycle) of the award to which such dividend equivalent right relates
through the vesting date (or if otherwise determined by the compensation
committee, the conclusion of the performance cycle) of such award. Dividend
equivalents rights will only vest to the extent the related award vests.


Performance Based Awards


Performance based awards will be made by the issuance of restricted stock units
or other awards, or a combination thereof, contingent upon the attainment, as
established by the compensation committee, of one or more performance goals
(described below) over a specified period. The maximum number of shares with
respect to which a participant may be granted performance based awards in any
calendar year is 100,000 shares.
The terms and conditions of a performance based award will provide for the
vesting of the award to be contingent upon the achievement of one or more
specified performance goals that the compensation committee establishes. For
this purpose, “performance goals” means for a performance cycle, the specific
goals that the compensation committee establishes that may be based on one or
more of the following performance criteria:


•pre-tax income,


•after-tax income,


•net income (meaning net income as reflected in our financial reports for the
applicable period),


•operating income (including net operating income),


•any one or more of cash flow, cash flow from operations, and free cash flow,


•return on any one or more of equity, capital, invested capital and assets,


•funds available for distribution,


•occupancy rate at any one or more of our properties,


•total stockholder return,


•funds from operations (“FFO”), as computed in accordance with standards
established by the National Association of Real Estate Investment Trusts Inc.,


•adjusted FFO (i.e., adjusting FFO to give effect to any one or more of the
following: straight-line rent, amortization of lease tangibles, lease
termination fee income, amortization of restricted stock or other non-cash
compensation expense, amortization and/or write-off of deferred financing costs,
deferred mortgage and debt prepayment costs),


•stock appreciation (meaning an increase in the price or value of the Shares
after the date of grant of an award and during the applicable period),


•revenues,


•assets,


•earnings before any one or more of the following items: interest, taxes,
impairment charges, depreciation or amortization for the applicable period, as
reflected in our financial reports for the applicable perio


•reduction in expense levels,


•operating cost management and employee productivity,



--------------------------------------------------------------------------------



•strategic business criteria consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, cost targets and
goals relating to acquisition or divestitures,


•achievement of business or operational goals such as market share and/or
business development; and


•such other metrics or criteria as the Committee may establish or select.


The performance goals need not be the same with respect to all participants and
may be established for the Company in the aggregate or on a per share basis
(whether diluted or undiluted), may be based on an absolute or relative basis,
may be based on our performance compared to the performance of businesses or
indices specified by the compensation committee, may be compared to any prior
period, may be based on a company-wide basis or in respect of any one or more
business units, may be adjusted for non-controlling interests, and any one or
more of the foregoing.


Amendment and Termination of the Plan


No awards may be made under the Plan on or after the tenth anniversary of the
Plan’s effective date. Our Board may amend, suspend or terminate the Plan at any
time for any reason provided that no amendment, suspension or termination may
impair rights or obligations under any outstanding award without the
participant’s consent or violate the Plan’s prohibition on repricing (i.e., the
replacing or regranting of an option in connection with the cancellation of the
option or by amending an award agreement to lower the exercise price of an
option or the cancellation of any award in exchange for cash). The stockholders
must approve any amendment: (i) if such approval is required under applicable
law or stock exchange requirements; or (ii) that changes the no-repricing
provisions of the Plan.


Clawbacks; Compliance with Laws; Compliance with REIT Requirements


The grant of awards and the issuance of shares under the Plan is subject to all
applicable laws, rules and regulations, approvals by governmental and
quasi-governmental authorities and the applicable provisions of any claw-back
policy implemented by us, whether implemented prior to or after the grant of
such award.


If a recipient’s relationship with us is terminated for cause (e.g.,
insubordination, dishonesty, incompetence, moral turpitude, the refusal to
perform such person’s duties and responsibilities and other misconduct, as
determined by the compensation committee), then (i) all options (except to the
extent exercised) immediately terminate and (ii) the recipient’s rights to all
restricted stock, RSUs and performance share awards (except to the extent such
awards have vested) are forfeited immediately.


Awards are not exercisable if such award or its exercise could cause the
participant to be in violation of any restrictions on ownership and transfer of
our securities, or if, in the discretion of the Committee, such award could
otherwise impair our status as a real estate investment trust under the Code.


Change in Control


Awards granted under the Plan that are outstanding and not then exercisable or
subject to restrictions at the time of a change in control (as described below
and in the Plan) become immediately exercisable and all restrictions are removed
effective as of such change in control, except as otherwise provided in the
award agreement. Our RSUs limit the vesting of such awards upon a change of
control. See “Executive Compensation – Employment and Severance Agreements;
Post-Employment Benefits; Change of Control.” The Plan defines a change in
control as follows:


a.the acquisition (other than from us) in one or more transactions by any person
(as defined in Section 13(d) of the Exchange Act) of the beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 25% or more of the
outstanding shares or the combined voting power of the then outstanding
securities entitled to vote in the election of directors (provided that this
provision is not applicable to acquisitions made individually, or as a group, by
Fredric H. Gould, Matthew J. Gould and Jeffrey A. Gould and their respective
spouses, lineal descendants and affiliates);



--------------------------------------------------------------------------------



b.individuals who, at the date of the award, constitute our board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the board; provided, however, that an individual becoming a director subsequent
to the date of an award whose election or nomination for election was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individuals were a member of the
Incumbent Board, but excluding any individual whose initial assumption of office
occurs as a result either of an actual or threatened election contest or other
actual or threatened solicitation of proxies or consent by and behalf of a
person other than the Incumbent Board;
i.
c.the closing of a sale or other conveyance of all or substantially all of our
assets;


d.the effective time of any merger or other business combination involving us if
immediately after such transactions persons who hold a majority of outstanding
voting securities entitled to vote generally in the election of the directors of
the surviving entity are not persons who, immediately prior to such transaction,
held our voting stock.


Federal Income Tax Consequences


The federal tax rules applicable to awards under the Plan under the Code are
summarized below. This summary omits the tax laws of any municipality, state, or
foreign country in which a participant resides.


Stock option grants under the Plan may be intended to qualify as incentive stock
options under Section 422 of the Code or may be non-qualified stock options
governed by Section 83 of the Code. Generally, federal income tax is not due
from a participant upon the grant of a stock option, and a deduction is not
taken by us. Under current tax laws, if a participant exercises a non-qualified
stock option, he or she will have taxable income equal to the difference between
the market price of the common shares on the exercise date and the stock option
grant price. We are entitled to a corresponding deduction on our income tax
return.


A participant will not have any taxable income upon exercising an incentive
stock option after the applicable holding periods have been satisfied (except
that the alternative minimum tax may apply), and we will not receive a deduction
when an incentive stock option is exercised. The treatment of a disposition of
shares acquired through the exercise of a stock option depends on how long the
shares were held and whether the shares were acquired by exercising an incentive
stock option or a non-qualified stock option. We may be entitled to a deduction
in the case of a disposition of shares acquired under an incentive stock option
before the applicable holding periods have been satisfied.


Generally, taxes are not due from the participant or owed by us when a grant of
restricted stock, RSUs or performance based awards is initially made (unless the
recipient of a restricted stock award makes an election under Section 83(b) of
the Code in which case it is taxed at the time of grant), but the award becomes
taxable when it is no longer subject to a “substantial risk of forfeiture”
(i.e., it becomes vested or transferable), in the case of restricted stock, or
when shares are issuable in connection with vesting, in the case of an RSU or
performance based award. Except with respect to awards for which a Section 83(b)
election is made, income tax is paid on the value of the stock units or awards
at ordinary rates when the restrictions lapse, and then at capital gain rates
when the shares are sold. Generally, we will be entitled to a deduction equal to
the amount of ordinary income recognized by the participant at the time the
participant recognizes such income for tax purposes.


The grant of dividend equivalents rights generally will have no federal income
tax consequences for the participant. Generally, the participant will recognize
ordinary income and/or capital gain, depending on the characterization of such
distribution as ordinary income and/or capital gain, on the amount distributed
to the participant pursuant to such dividend equivalent rights. Generally, we
will be entitled to a dividend paid deduction equal to the amount of ordinary
income and/or capital gain recognized by the participant at the time the
participant recognizes such income for tax purposes.


Section 409A of the Code affects taxation of awards to employees but does not
affect our ability to deduct deferred compensation. Section 409A applies to
RSUs, performance units, and performance shares. Such grants are taxed at
vesting but will be subject to new limits on plan terms governing when vesting
may occur. If grants under such plans do not allow employees to elect further
deferral on vesting or on distribution, under the regulations, a negative impact
should not attach to the grants.



--------------------------------------------------------------------------------



Section 409A of the Code does not apply to incentive stock options,
non-qualified stock options (that are not discounted), and restricted stock,
provided that there is no deferral of income beyond the vesting date.


See “Executive Compensation – Deductibility of Executive Compensation” for
information regarding Section 162(m) of the Code.


New Plan Benefits Table


We have not determined the type, amount or recipients of awards under the 2020
Plan. Accordingly, we provide the following table which reflects the awards
granted in 2019 pursuant to the 2018 Plan to the persons and groups indicated as
if such grants were made pursuant to the 2020 Plan. These awards were in the
form of restricted stock that vest on a “cliff-vesting” basis five years after
grant. See “Executive Compensation –Grant of Plan Based Awards During 2019” for
additional information regarding the equity awards granted in 2019.

Name and Position
Dollar
 Value(1)
Number of
Units
Jeffrey A. GouldPresident and Chief Executive
Officer............................................................243,92714,374Mitchell
GouldExecutive Vice
President................................................................................183,27610,800David
W. KalishSenior Vice
President......................................................................................118,7907,000George
ZweierVice President and Chief Financial
Officer....................................................123,8817,300Steven
RosenzweigSenior Vice President -
Legal.........................................................................56,1203,307Executive
group (8
individuals)......................................................................1,347,53779,407Non-executive
director group (6
individuals).................................................397,09823,400Non-executive
officer and employee group (38
individuals).........................726,06142,785



(1) Reflects the number of units multiplied by $16.97, the closing price of our
common stock on December 31, 2019.


THE BOARD OF DIRECTORS RECOMMENDS THAT STOCKHOLDERS VOTE IN FAVOR OF THE
PROPOSAL TO ADOPT THE BRT APARTMENTS CORP. 2020 INCENTIVE PLAN.





--------------------------------------------------------------------------------





ADDITIONAL INFORMATION AND NOTICE OF INTERNET AVAILABILITY OF
PROXY MATERIALS


As of the date of this proxy statement, we do not know of any business that will
be presented for consideration at the meeting other than the items referred to
in the Notice of the Meeting. Subject to applicable law, if any other matter is
properly brought before the meeting for action by stockholders, the holders of
the proxies will vote and act with respect to the business in accordance with
their best judgment and discretionary authority to do so is conferred by the
enclosed proxy. Our Conduct Code, corporate governance guidelines and the
charters for our audit, compensation and nominating committees are available
under the “Corporate Governance’’ tab at www.brtapartments.com.


This proxy statement (including the notice of meeting), the proxy card and our
Annual Report are available at www.brtapartments.com/annualmeetingmaterials.pdf.



By order of the Board of Directors 
S. Asher Gaffney, Secretary










--------------------------------------------------------------------------------







ANNEX A
BRT APARTMENTS CORP.
2020 INCENTIVE PLAN


SECTION 1
EFFECTIVE DATE AND PURPOSE


1.1 Effective Date. This Plan (as defined) shall become effective upon approval
by the stockholders of the Company (as defined), as and to the extent required
by the listing requirements of the New York Stock Exchange.


1.2 Purpose of the Plan. The Plan is designed to motivate, retain and attract
Participants (as defined) of experience and ability and to further the financial
success of the Company by aligning the interests of Participants through the
ownership of Shares (as defined) with the interests of the Company’s
stockholders.


SECTION 2
DEFINITIONS


The following terms shall have the following meanings (whether used in the
singular or plural) unless a different meaning is plainly required by the
context:


“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or a regulation thereunder shall include any
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.


“Affiliate” or “Affiliates” has the meaning ascribed to such term by Rule 501
promulgated under the Securities Act of 1933, as amended.


“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, Dividend Equivalent Rights and Performance Share Awards.


“Award Agreement” means either (1) the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan or (2) a
statement (including an electronic communication) issued by the Company to a
Participant describing the terms and provisions of such Award.


“Board” or “Board of Directors” means the Board of Directors of the Company, or
any analogous governing body of any successor to the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder.


“Committee” means the Compensation Committee of the Board or the committee of
the Board appointed to administer the Plan.


“Company” means BRT Apartments Corp., a Maryland corporation.


“Company Voting Stock” has the meaning ascribed to such terms by Section
12.1(a).


“Dividend Equivalent Right” means an Award granted pursuant to Section 9,
entitling the Participant to receive an amount of cash equal to the cash
distributions that would have been paid on the Shares specified in the Award to
which such Dividend Equivalent Right relates, as if such Shares had been issued
to and held by the Participant holding such Dividend Equivalent Right during the
period beginning with the grant date (or if otherwise determined by the
Committee, the beginning of the Performance Cycle) of the Award to which the
Dividend Equivalent Right relates through the vesting date of such award (or if
otherwise determined by the Committee, the conclusion of such Performance
Cycle).



--------------------------------------------------------------------------------



“Disability” or “Disabled” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.


“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.


“Fair Market Value” means, as of any given date: (i) the closing sales price of
the Shares on any national securities exchange on which the Shares are listed;
(ii) the closing sales price if the Shares are listed on the OTCBB or other over
the counter market; or (iii) if there is no regular public trading market for
such Shares, the fair market value of the Shares as determined by the Committee.


“Grant Date” means, with respect to an Award, the effective date that such Award
is granted to a Participant.


“Incentive Stock Option” means an Option to purchase Shares which is designated
as an Incentive Stock Option and is intended to meet the requirements of Section
422 of the Code.


“Incumbent Board” has the meaning ascribed to such term by Section 12.1(b).


“Non-management director” means a director who, in the applicable calendar year,
was not compensated, directly or indirectly, by the Company, any Subsidiary or
any of their Affiliates, other than compensation for service as a director or as
a member of any committee of the Board.


“Non-qualified Stock Option” means an Option to purchase Shares which is not an
Incentive Stock Option.


“Option” means an Incentive Stock Option or a Nonqualified Stock Option.


“Participant” means an officer, employee, director or consultant of the Company
or any of its Subsidiaries.


“Performance Criteria” shall mean any, a combination of, or all of the
following: (i) pre-tax income, (ii) after-tax income, (iii) net income (meaning
net income as reflected in the Company’s financial reports for the applicable
period), (iv) operating income (including net operating income), (v) cash flow,
cash flow from operations, free cash flow and any one or more of the foregoing,
(vi) return on any one or more of equity, capital, invested capital and assets,
(vii) funds available for distribution, (viii) occupancy rate at any one or more
of the Company’s or its Subsidiaries’ properties, (ix) total stockholder return,
(x) funds from operations (“FFO”), as computed in accordance with standards
established by the National Association of Real Estate Investment Trusts, Inc.
(“NAREIT”), (xi) adjusted FFO (i.e., adjusting FFO to give effect to any one or
more of the following: straight-line rent, amortization of lease intangibles,
lease termination fee income, amortization of restricted stock or other non-cash
compensation expense, amortization and/or write-off of deferred financing costs,
deferred mortgage costs and debt prepayment costs), (xii) stock appreciation
(meaning an increase in the price or value of the Shares after the date of grant
of an award and during the applicable period), (xiii) revenues, (xiv) assets,
(xv) earnings before any one or more of the following items: interest, taxes,
impairment charges, depreciation or amortization for the applicable period, as
reflected in the Company’s financial reports for the applicable period, (xvi)
reduction in expense levels, (xvii) operating cost management and employee
productivity, (xviii) strategic business criteria consisting of one or more
objectives based on meeting specified revenue, market share, market penetration,
geographic business expansion goals, objectively identified project milestones,
cost targets and goals relating to acquisition or divestitures; (xix)
achievement of business or operational goals such as market share and/or
business development, and (xx) such other metrics or criteria as the Committee
may establish or select. Performance Criteria need not be the same with respect
to all Participants and may be established on an aggregate or per share basis
(diluted or undiluted), may be based on performance compared to performance by
businesses or indices specified by the Committee, may be compared to any prior
period, may be based on a company-wide basis or in respect of any one or more
business units, may be measured on an absolute or relative basis, may be
adjusted for non-controlling interests, and any one or more of the foregoing.
All calculations and financial accounting matters relevant to this Plan shall be
determined in accordance with GAAP, except as otherwise directed by the
Committee.


“Performance-Based Award” means an Award granted pursuant to Section 8 of the
Plan.





--------------------------------------------------------------------------------



“Performance Cycle” means one or more periods of time which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participants right to and the payment of a Restricted Stock Award,
Restricted Stock Unit, Option or Performance Share Award.


“Performance Goals” means for a Performance Cycle, the applicable Performance
Criteria.


“Period of Restriction” means the period during which an Award granted hereunder
is subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals or the occurrence
of other events as determined by the Committee.


“Plan” means the BRT Apartments Corp. 2020 Incentive Plan, as set forth in this
instrument, and as hereafter amended from time to time.


“Restricted Stock” means an Award of Shares, the grant, issuance, retention
and/or vesting of which is subject to such conditions as are expressed in the
Award Agreement and as contemplated herein.


“Restricted Stock Unit” or “RSU” means an Award of a right to receive one Share,
the grant, issuance, retention and/or vesting of which is subject to such
conditions as are expressed in the Award Agreement and as contemplated herein.


“Retirement” means (i) a director who has attained the age of 65 years who
resigns or retires from the Board or does not stand for re-election to the Board
and has served continuously as a director of the Company for not less than six
consecutive years, and (ii) an officer or employee of, or consultant to, the
Company or one of its Subsidiaries who has attained the age of 65 years who
resigns or retires from the Company or one of its Subsidiaries and has served in
any such capacity with the Company or one of its Subsidiaries for not less than
ten consecutive years at the time of retirement or resignation.


“Shares” means the shares of common stock, $0.01 par value, of the Company, or
any other security of the Company determined by the Committee pursuant to
Section 5.3.


“Subsidiary” means (i) a corporation, association or other business entity of
which 50% or more of the total combined voting power of all classes of capital
stock is owned, directly or indirectly, by the Company or by one or more
Subsidiaries of the Company or by the Company and one or more Subsidiaries of
the Company, (ii) any partnership or limited liability company of which 50% or
more of the capital and profit interests is owned, directly or indirectly, by
the Company or by one or more Subsidiaries of the Company or by the Company and
one or more Subsidiaries of the Company, or (iii) any other entity not described
in clauses (i) or (ii) above of which 50% or more of the ownership and the
power, pursuant to a written contract or agreement, to direct the policies and
management or the financial and the other affairs thereof, are owned or
controlled by the Company or by one or more Subsidiaries of the Company or by
the Company and one or more Subsidiaries of the Company.


SECTION 3
ELIGIBILITY


3.1 Participants. Awards may be granted in the discretion of the Committee to
officers, employees, directors of, or consultants to the Company or its
Subsidiaries.


3.2 Non-Uniformity. Awards granted hereunder need not be uniform among eligible
Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.


SECTION 4
ADMINISTRATION


4.1 The Committee. The Plan will be administered by the Committee, which, to the
extent deemed necessary by the Board, will consist of two or more persons who
satisfy the requirements for a “non-employee director” under Rule 16b-3
promulgated under the 1934 Act. The members of the Committee shall be appointed
from time to time by, and shall serve at the pleasure of, the Board of
Directors. In the absence of such appointment, the Board of



--------------------------------------------------------------------------------



Directors shall serve as the Committee and shall have all of the
responsibilities, duties, and authority of the Committee set forth herein.


4.2 Authority of the Committee. Subject to applicable law, the Committee shall
have the exclusive authority to administer and construe the Plan in accordance
with its provisions. The Committee’s authority shall include, without
limitation, the power to (a) determine persons eligible for Awards, (b)
prescribe the terms and conditions of the Awards, (c) construe and interpret the
Plan, the Awards and any Award Agreement, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith and (e) establish, interpret, amend or revoke any such rules. The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers under the Plan
to one or more officers of the Company to the extent permitted by law.


4.3 Decisions Binding. All determinations and decisions made by the Committee
and any of its delegatees pursuant to Section 4.2 shall be final, conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.


4.4 Limitation on Awards Granted to Non-management directors. The maximum number
of Shares issuable pursuant to Awards that may be granted to a Non-management
director in any calendar year shall not exceed 10,000 Shares.


SECTION 5
SHARES SUBJECT TO THE PLAN


5.1 Number of Shares. Subject to adjustment as provided in Section 5.3, the
total number of Shares available for grant under the Plan shall not exceed
1,000,000 Shares. The Shares available for issuance under the Plan shall be
authorized but unissued Shares of the Company.


5.2 Lapsed Awards. Unless determined otherwise by the Committee, Shares related
to Awards that are forfeited, cancelled, terminated or expire unexercised, shall
be available for grant under the Plan. Shares that are tendered by a Participant
to the Company in connection with the exercise of an Award, withheld from
issuance in connection with a Participant’s payment of tax withholding
liability, or settled in such other manner so that a portion or all of the
Shares included in an Award are not issued to a Participant shall not be
available for grant under the Plan.


5.3 Adjustments in Awards and Authorized Shares. In the event of a stock
dividend or stock split, the number of Shares subject to the Plan, outstanding
Awards and the numerical amounts set forth in Sections 5, 6, 7 and 8 shall
automatically be adjusted proportionally to prevent the dilution or diminution
of such Awards, except to the extent directed otherwise by the Committee. In the
event of a merger, reorganization, consolidation, recapitalization, separation,
liquidation, combination or other similar change in the structure of the Company
affecting the Shares, the Committee shall adjust the number and class of Shares
which may be delivered under the Plan, the number, class and price of Shares
subject to outstanding Awards, and the numerical limits of Sections 5, 6, 7 and
8 in such manner as the Committee shall determine to be advisable or appropriate
to prevent the dilution or diminution of such Awards. Any such numerical
limitations shall be subject to adjustment under this Section only to the extent
such adjustment will not affect the ability to grant or the qualification of
Incentive Stock Options under the Plan or subject the Participant to taxes,
penalties and interest imposed under section 409A(a)(1) of the Code.


5.4 Restrictions on Transferability. The Committee may impose such restrictions
on any Award, Award of Shares or Shares acquired pursuant to an Award as it
deems advisable or appropriate, including, but not limited to, restrictions
related to applicable Federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, and
any blue sky or state securities laws.




SECTION 6
STOCK OPTIONS


6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants at any time and from time to time as determined
by the Committee. The Committee shall determine the number of Shares subject to
each Option. The Committee may grant Incentive Stock Options, Nonqualified Stock
Options, or



--------------------------------------------------------------------------------



any combination thereof. The maximum aggregate number of Shares underlying
Options granted in any one calendar year to an individual Participant is 50,000.


6.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option, any conditions on
exercise of the Option and such other terms and conditions as the Committee
shall determine, including terms regarding forfeiture of Awards or continued
exercisability of Awards in the event of termination of employment by the
Participant.


6.3 Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be provided in each Award Agreement; provided, however,
the Exercise Price for each Option may not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date. In the case of an
Incentive Stock Option, the Exercise Price shall be not less than one hundred
ten percent (110%) of the Fair Market Value of a Share if the Participant
(together with persons whose stock ownership is attributed to the Participant
pursuant to section 424(d) of the Code) owns on the Grant Date stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries.


6.4 Expiration of Options. Except as provided in Section 6.7(c) regarding
Incentive Stock Options, each Option shall terminate upon the earliest to occur
of (i) the date(s) for termination of the Option set forth in the Award
Agreement or (ii) the expiration of ten (10) years from the Grant Date. Subject
to such limits, the Committee shall provide in each Award Agreement when each
Option expires and becomes un-exercisable. Except as set forth in an Award
Agreement or as provided by the Committee, upon Retirement of a Participant, an
Option may be exercised by such Participant to the extent it was exercisable on
the effective date of the Retirement and shall be exercisable for a period of
six months from the effective date of such Retirement, but not later than the
expiration of the maximum term such Option. The Committee may not, after an
Option is granted, extend the maximum term of the Option.


6.5 Exercisability of Options. Options granted under the Plan shall be
exercisable, in whole or in part, at such times and be subject to such
restrictions and conditions as the Committee shall determine. After an Option is
granted, the Committee may accelerate or waive any condition constituting a
substantial risk of forfeiture applicable to the Option.


6.6 Payment. Options shall be exercised by a Participant’s delivery of a written
notice of exercise to the Secretary of the Company (or his or her designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of an
Option, the Exercise Price shall be payable to the Company in full in cash or
its equivalent. The Committee may permit exercise (a) by the Participant
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, (b) the Participant
tendering a combination of cash and previously acquired Shares equal to total
Exercise Price (the Shares tendered being valued at Fair Market Value at the
time of exercise), or (c) by any other means which the Committee determines to
provide legal consideration for the Shares, and to be consistent with the
purposes of the Plan. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver, or cause to be delivered, to the Participant, evidence of such
Participant’s ownership of such Shares. No right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Shares as to
which the Option has been exercised until the records of the Company or its
transfer agent reflect the issuance of such Shares. No adjustment will be made
for a dividend or other rights for which a record date is established prior to
the date the records of the Company or its transfer agent reflect the issuance
of the Shares upon exercise of the Options.


6.7 Certain Additional Provisions for Incentive Stock Options.


(a) Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company, any parent and its Subsidiaries) shall not
exceed $100,000. The portion of the Option which is in excess of the $100,000
limitation shall be treated as a Non-Qualified Option pursuant to Section
422(d)(1) of the Code.


(b) Company and Subsidiaries Only. Incentive Stock Options may be granted only
to Participants who are officers or employees of the Company or a Subsidiary on
the Grant Date.



--------------------------------------------------------------------------------



(c) Expiration. No Incentive Stock Option may be exercised after the expiration
of ten (10) years from the Grant Date. In the case of an Incentive Stock Option
that is granted to a Participant who (together with persons whose stock
ownership is attributed to the Participant pursuant to Section 424(d) of the
Code) owns on the Grant Date stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the term of such Incentive Stock Option shall be no more than five
years from the Grant Date.


6.8 Restriction on Transfer. Except as otherwise determined by the Committee or
as set forth in the Award Agreement, no Option may be transferred, gifted,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily. Upon the death or Disability of a Participant, an Option may be
exercised by the duly appointed personal representative of the deceased
Participant or in the event of a Disability by the Participant or the duly
appointed attorney-in-fact, guardian or custodian of the Disabled Participant to
the extent the Option was exercisable on the date of death or the date of
Disability and shall be exercisable for a period of six months from the date of
death or the date of Disability.


6.9 Repricing of Options. Without stockholder approval, (i) the Company will not
reprice, replace or regrant an outstanding Option either in connection with the
cancellation of such Option or by amending an Award Agreement to lower the
exercise price of such Option, and (ii) the Company will not cancel outstanding
Options in exchange for cash or other Awards.


6.10 Voting Rights. A Participant shall have no voting rights with respect to
any Options granted hereunder.


SECTION 7
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


7.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or RSUs to Participants in such amounts
as the Committee shall determine. The Committee shall determine the number of
Shares of Restricted Stock and/or RSUs to be granted to each Participant and the
time when each Award shall be granted. No more than 100,000 Shares of each of
Restricted Stock and Shares underlying RSUs may be granted to any individual
Participant in any one calendar year.


7.2 Restricted Stock and RSU Agreements. Each Award of Restricted Stock and RSUs
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock granted, the number of
Shares subject to an RSU, any applicable Performance Goals and Performance
Cycle, and such other terms and conditions as the Committee shall determine,
including terms regarding forfeiture of Awards in the event of termination of
employment by the Participant or termination of the Participant’s relationship
with the Company as a director, officer or consultant.


7.3 Transferability. Except as otherwise determined by the Committee or as set
forth in the Award Agreement, Shares of Restricted Stock and RSUs (including
Shares underlying RSUs) may not be sold, transferred, gifted, bequeathed,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, until the end of the applicable Period of Restriction and the
satisfaction, in whole or in part, of any applicable Performance Goals within
the applicable Performance Cycle. Except as otherwise determined by the
Committee or as set forth in the Award Agreement, in the event of the death,
Disability or Retirement of a Participant, all unvested Restricted Stock and
unvested RSUs will not vest on the date of death or Disability or the effective
date of Retirement. Without stockholder approval, the Company will not, except
as otherwise provided for in the Plan, repurchase outstanding unvested
Restricted Stock or unvested RSUs in exchange for cash.


7.4 Other Restrictions. The Committee may impose such other restrictions on
Shares of Restricted Stock and RSUs (including Shares underlying RSUs) as it may
deem advisable or appropriate in accordance with this Section 7.4.
(a) General Restrictions. The Committee may set one or more restrictions based
upon (a) the achievement of specific Performance Goals, (b) applicable Federal
or state securities laws, (c) time-based restrictions, or (d) any other
restrictions determined by the Committee.


(b) Methods of Implementing Restrictions. The Committee may take such action as
it, in its sole discretion, deems appropriate to give notice to the Participant
of, and implement, the restrictions imposed pursuant to Section 7.



--------------------------------------------------------------------------------



7.5 Removal of Restrictions. After the end of the Period of Restriction, the
Shares (including the Shares underlying the RSUs) shall be freely transferable
by the Participant, subject to any other restrictions on transfer (including
without limitation, limitations imposed pursuant to the Company’s organizational
documents) which may apply to such Shares.


7.6 Voting Rights. Except as otherwise determined by the Committee and set forth
in the Award Agreement, Participants holding (a) Shares of Restricted Stock
shall have voting rights during the Period of Restriction and (b) RSUs shall not
have voting rights during the Period of Restriction.


7.7 Dividends and Other Distributions. Except as otherwise determined by the
Committee and set forth in the Award Agreement, Participants holding (a) Shares
of Restricted Stock shall be entitled to receive all dividends and other
distributions paid with respect to the Shares during the Period of Restriction
and (b) except to the extent a Dividend Equivalent Right is granted in tandem
with an RSU, RSUs shall not be entitled to receive any dividends or other
distributions paid with respect to the underlying Shares during the Period of
Restriction.


SECTION 8
PERFORMANCE-BASED AWARDS


8.1 Performance-Based Awards. Participants selected by the Committee may be
granted one or more Performance Awards in the form of Options, Restricted Stock,
Restricted Stock Units, Dividend Equivalent Rights or Performance Share Awards
payable upon the attainment of Performance Goals that are established by the
Committee and related to one or more of the Performance Criteria, in each case
on a specified date or dates or over a Performance Cycle as determined by the
Committee. The Committee shall define the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of an individual. The Committee, in its discretion, may adjust or
modify the calculation of Performance Goals for such Performance Cycle in order
to prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development, (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or (iii) in response to, or in anticipation
of, changes in applicable laws, regulations, accounting principles, or business
conditions; provided, however, that the Committee may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Participant. Performance Awards, other than Dividend Equivalent Rights,
shall be paid in Shares.


8.2 Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Participant, the Committee shall select, within the first 180
days of the beginning of a Performance Cycle, the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including, if applicable, a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Committee may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Participants.


8.3 Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to calculate and certify in writing the amount of
the Performance-Based Awards earned for the Performance Cycle.


8.4 Maximum Award Payable. The maximum Performance-Based Award payable to any
one Participant under the Plan for a Performance Cycle is 100,000 Shares
(subject to adjustment as provided in Section 5.3 hereof).


SECTION 9
DIVIDEND EQUIVALENT RIGHTS


9.1 Dividend Equivalent-Rights. A Dividend Equivalent Right may be granted
hereunder to any Participant only in tandem with an Award of RSUs or a
Performance Based Award (other than an Award of Restricted Stock or Options).
The terms and conditions of Dividend Equivalent Rights shall be specified in the
Award Agreement which shall provide that such Dividend Equivalent Right, except
to the extent otherwise provided in the related Award



--------------------------------------------------------------------------------



Agreement, shall (i) not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
until the end of the applicable Period of Restriction and the satisfaction, in
whole or in part, of any applicable Performance Goals within the applicable
Performance Cycle, and (ii) be settled upon settlement or payment of, or lapse
of restrictions on, the Award to which it relates, and such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
Award.


SECTION 10
AMENDMENT, TERMINATION, AND DURATION


10.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason; provided, however, that if and to the extent required by law or
to maintain the Plan’s compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder approval. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Award theretofore granted to such
Participant. No Award may be granted during any period of suspension or after
termination of the Plan.


10.2 Duration of the Plan. The Plan shall become effective in accordance with
Section 1.1, and subject to Section 10.1, shall remain in effect until the tenth
anniversary of the effective date of the Plan.


SECTION 11
TAX WITHHOLDING


11.1 Withholding Requirements. Prior to the delivery of any Shares pursuant to
an Award (or the exercise thereof), the Company shall have the power and the
right to deduct or withhold from any amounts due to the Participant from the
Company, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state and local taxes (including the Participant’s FICA
obligation) required or appropriate to be withheld with respect to such Award
(or the exercise or vesting thereof).


11.2 Withholding Arrangements. The Company, pursuant to such procedures as it
may specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part, by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company, Shares
then owned by the Participant. The amount of the withholding requirement shall
be deemed to include any amount that the Company agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state and local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.


SECTION 12
CHANGE IN CONTROL


12.1 Change in Control. For purposes of the Plan, a Change in Control means any
of the following:


(a) the acquisition (other than from the Company) in one or more transactions by
any person (as such term is used in Section 13(d) of the 1934 Act) of the
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of
25% or more of (i) the then outstanding Shares or (ii) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Company Voting Stock”); provided, however, the
provision of this Section 12.1(a) is not applicable to acquisitions made
individually, or as a group, by Fredric H. Gould, Matthew J. Gould and Jeffrey
A. Gould, and their respective spouses, lineal descendants and Affiliates;


(b) individuals who, as of the date of the Award, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of such Award whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Regulation 14A promulgated under the 1934 Act) or



--------------------------------------------------------------------------------



other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Incumbent Board;


(c) the closing of a sale or other conveyance of all or substantially all of the
assets of the Company; or


(d) the effective time of any merger, share exchange, consolidation, or other
business combination involving the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company’s voting Shares.


12.2 Effect of Change of Control. On the effective date of any Change in
Control, unless the applicable Award Agreement provides otherwise: (i) in the
case of an Option, each such outstanding Option shall become exercisable in full
in respect of the aggregate number of Shares covered thereby; and (ii) in the
case of Restricted Stock, Restricted Stock Units, Dividend Equivalent Rights and
Performance Share Awards, the Period of Restriction applicable to each such
Award shall be deemed to have expired. Notwithstanding the foregoing, unless
otherwise provided in the applicable Award Agreement, the Committee may, in its
discretion, determine that any or all outstanding Awards of any or all types
granted pursuant to the Plan will not become exercisable on an accelerated basis
nor will the Restriction Period expire in connection with a Change of Control if
effective provision has been made for the taking of such action which, in the
opinion of the Committee, is equitable and appropriate to substitute a new Award
for such Award or for the assumption of such Award and to make such new or
assumed Award, as nearly as may be practicable, equivalent to the old Award
(before giving effect to any acceleration of the exercisability or the
expiration of the Restriction Period), taking into account, to the extent
applicable, the kind and amount of securities, cash, or other assets into or for
which the Shares may be changed, converted, or exchanged in connection with such
Change of Control.


SECTION 13
MISCELLANEOUS


13.1 Deferrals. To the extent consistent with the requirements of section 409A
of the Code, the Committee may provide in an Award Agreement or another document
that a Participant is permitted or required to defer receipt of the delivery of
Shares that would otherwise be due to such Participant under an Award, other
than an Option, any such deferral shall be subject to such rules and procedures
as shall be determined by the Committee.


13.2 Termination for Cause. If a Participant’s employment or relationship with
the Company or a Subsidiary shall be terminated for cause by the Company or such
Subsidiary during the Restriction Period or prior to the exercise of any Option
(for these purposes, cause shall have the meaning ascribed thereto in any
employment agreement or Award Agreement to which such Participant is a party or,
in the absence thereof, shall include, but not be limited to, insubordination,
dishonesty, incompetence, moral turpitude, the refusal to perform his duties and
responsibilities for any reason (other than illness or incapacity) and other
misconduct of any kind, as determined by the Committee), then, (i) all Options
(whether or not then vested and exercisable) shall immediately terminate and
(ii) such Participant’s rights to all Restricted Stock, RSUs, Dividend
Equivalent Rights and Performance Share Awards shall be forfeited immediately.

13.3 No Effect on Employment or Service. Nothing in the Plan, any Award or any
Award Agreement, and no action of the Committee, shall confer or be construed to
confer on any Participant any right to continue in the employ or service of the
Company or any Subsidiary or shall interfere with or limit in any way the right
of the Company or any Subsidiary to terminate any Participant’s employment or
service at any time, with or without cause. Employment with the Company or any
Subsidiary is on an at-will basis only, unless otherwise provided by an
applicable employment or service agreement between the Participant and the
Company or any Subsidiary, as the case may be.


13.4 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
merger, consolidation or otherwise, or the purchase of all or substantially all
of the business or assets of the Company.





--------------------------------------------------------------------------------



13.5 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary thereof) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise or vesting thereof), unless and
until the issuance of such Shares shall have been recorded on the records of the
Company or its transfer agents or registrars.


13.6 Uncertificated Shares. Notwithstanding any provision of the Plan to the
contrary, the ownership of Shares issued under the Plan may be evidenced in such
a manner as the Committee, in its sole discretion, deems appropriate, including
by book-entry or direct registration (including transaction advices) or the
issuance of one or more share certificates, and to the extent that the Plan,
applicable law or the Company’s organizational documents, require or contemplate
the imposition of a legend or other notation on one or more certificates
evidencing Shares or an Award, the Committee shall have the sole discretion to
determine the manner in which such legend or notation is implemented.


13.7 Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.


13.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


13.9 Requirements of Law; Claw-Back Policies. The grant of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required from time to time, and shall be subject
to the applicable provisions of any claw-back policy implemented by the Company,
whether implemented prior to or after the grant of such Award, including without
limitation, any claw-back policy adopted to comply with the requirements of
applicable law (including the requirements of a national securities exchange).


13.10 Securities Law Compliance. To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to comply with any applicable federal
or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.


13.11 Real Estate Investment Trust. No Award shall be granted or awarded and,
with respect to any Award granted under the Plan, such Award shall not vest, be
exercisable or be settled, to the extent that the grant, vesting, exercise or
settlement of such Award could cause the Participant or any other person to be
in violation of any restrictions on ownership and transfer of the Company’s
securities set forth in its articles of incorporation or other governing
instrument or organizational documents, as amended, and in effect from time to
time, or if, in the discretion of the Committee, the grant, vesting, exercise or
settlement of such award could otherwise impair the Company’s status as a real
estate investment trust under the Code.


13.12 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Maryland.


13.13 Captions. Captions are provided herein for convenience of reference only,
and shall not serve as a basis for interpretation or construction of the Plan.





